UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 INVESTMENT GRADE MUNICIPAL INCOME FUND, INC. (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT LLC WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT ACTIVISM PARTNERS LLC WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN FUND LTD. ARTHUR D. LIPSONBENCHMARK PLUS INSTITUTIONAL PARTNERS, L.L.C. BENCHMARK PLUS PARTNERS, L.L.C. BENCHMARK PLUS MANAGEMENT, L.L.C. SCOTT FRANZBLAU ROBERT FERGUSON MATTHEW S. CROUSE RICHARD A. RAPPAPORT WILLIAM J. ROBERTS GARY G. SCHLARBAUM ROBERT A. WOOD WALTER S. BAER LYNN D. SCHULTZ (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: On November 26, 2008, Western Investment LLC (“Western Investment”), together with the other participants named therein, made a definitive filing with the Securities and Exchange Commission (the “SEC”) of a proxy statement and accompanying GOLD proxy card to be used to solicit votes for the election of six nominees as directors at the 2009 annual meeting of stockholders (the “Annual Meeting”) of Investment Grade Municipal Income Fund, Inc. (the “Fund”). Item 1: On January 6, 2009, Western Investment issued the following press release. Western Investment may in the future make such information available to stockholders at www.fixmyfund.com. Western Investment LLC Sends Letter to Shareholders of UBS Fund Western Investment LLC States: It Strains Credulity That the Funds Investment Adviser Can Escape the Taint of Alleged Criminality at UBS (NYSE:UBS) Asks Fellow Shareholders to Boot out Incumbent, UBS Influenced Board of Directors of Investment Grade Municipal Income Fund, Inc. (NYSE:PPM) Tuesday January 6, 2009, 4:00 pm EST SALT LAKE CITY(BUSINESS WIRE)Western Investment LLC announced today that it is sending the following letter to shareholders of UBS-led Investment Grade Municipal Income Fund, Inc.: IMPORTANT WARNING TO SHAREHOLDERS OF INVESTMENT GRADE MUNICIPAL INCOME FUND (PPM) UBS DIVISION CEO INDICTED BY FEDERAL GRAND JURY FOR CONSPIRING WITH OTHER SENIOR UBS EXECUTIVES Accused of helping UBS clients hide as much as $20 billion in assets from IRS. The CEO of UBS’s Global Wealth Management & Business Banking division was recently indicted by a federal grand jury for conspiring with other senior UBS executives and thousand of its US clients to hide as much as $20 billion in assets from the IRS. UBS is the indirect parent of Investment Grade Municipal Fund’s (PPM) investment adviser. COMPLAINTS FILED AGAINST UBS, SWITZERLAND’S BIGGEST BANK, BY THE ATTORNEY GENERAL OF THE STATE OF NEW YORK Results in the payment of $150 million in penalties and the redemption of $19 billion in Auction Rate Securities. In late July 2008, the Attorney General of the State of New York filed a complaint against UBS that revealed that UBS’s apparent solution to the auction rate liquidity crisis was to redouble its efforts to sell off its inventory of the soon-to-be frozen securities to its own clients. A mere two weeks after the complaint was filed, UBS agreed to pay a $150 million penalty and to redeem $19 billion of its auction rate securities. UBS IS ALLEGED TO HAVE CHARGED INFLATED FEES AT AN $11.7 BILLION U.S. REAL-ESTATE FUND BY OVERVALUING CERTAIN COMMERCIAL PROPERTIES Managing Director and head of valuations at a UBS real-estate fund affiliate filed a complaint under Connecticut’s whistleblower law alleging that its real-estate valuations were inflated by as much as $100 million. UBS clients were paying for the management of up to $100 million in illusory assets. This executive states in court papers that he repeatedly clashed with his bosses over returning fees to the firm’s clients, which included public pension funds. ALLEGEDLY PARTICIPATING IN TAX FRAUD, DUMPING BAD SECURITIES ON CLIENTS, CHARGING PUMPED UP FEES ON BAD ASSET VALUATIONS - IT STRAINS CREDULITY THAT THE FUND’S INVESTMENT ADVISER CAN ESCAPE THE TAINT OF ALLEGED CRIMINALITY AT ITS PARENT COMPANY. IN THE CURRENT UNCERTAIN ECONOMIC CLIMATE, WITH MAJOR INSTITUTIONS FALLING ON EVERY SIDE, ASK YOURSELF IF YOU REALLY WANT YOUR MONEY IN THIS MANAGER’S HANDS. PPM STOCK PRICE OFF 39% WHILE NAV DISCOUNT HITS WORST LEVELS EVER Dear Fellow Stockholder: PPM share values have been hit hard by the current economic mess. So have most securities.
